Citation Nr: 1207156	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-10 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which, in pertinent part, denied the Veteran's claim for service connection for hypertension.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the instant claim in April 2010.

In July 2011, the Veteran submitted a letter in support of his appeal that was not accompanied by a waiver of RO consideration.  Such a waiver is not required as the Veteran submitted additional argument, rather than evidence, in support of his appeal.  38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, this matter must again be remanded for additional development.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In its April 2010 remand, the Board instructed the RO to obtain an addendum to the December 2008 VA opinion.  The examiner had opined that while the Veteran suffered from hypertension, he was unable to determine whether this disability was secondary to the Veteran's service connected diabetes without resorting to mere speculation.  The December 2008 examiner, if available, was to provide an addendum opinion containing a rationale.

Such an addendum opinion was obtained in May 2010.  The VA examiner opined that the Veteran's hypertension did not begin during service as his in-service blood pressure measurements were normal.  In addition, the examiner opined that he was unable to provide an opinion as to whether the Veteran's diabetes had worsened his hypertension without resorting to mere speculation as hypertension was "multifactorial."  However, the examiner did not specifically explain the factors which he felt were possible causes of the Veteran's hypertension.  In addition, he did not indicate what additional evidence, if any, would be required to render an etiological opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  In light of this deficiency, it is unlikely that the May 2010 VA addendum opinion would survive judicial scrutiny.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  In light of the deficiency detailed above, this matter must be remanded to ensure compliance with the Board's previous remand. 

In a July 2011 statement, the Veteran wrote that his treating VA physician had informed him that his diabetes mellitus was contributing to his hypertension.  Such an opinion, however, is not reflected the evidence of record.  The Veteran is advised that such an opinion from his treating VA physician may serve to substantiate the instant claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an addendum to the May 2010 opinion to determine the etiology of the Veteran's currently diagnosed hypertension.

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension was caused or aggravated by his service connected diabetes mellitus.  If the examiner again concludes that he cannot provide an opinion because the hypertension was multifactorial, a more complete explanation of this conclusion must be provided, to include an explanation of the specific other factors which may be potential causes of the hypertension, as well as the reasons why some factors might be considered to be more significant than others.   

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide reasons why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


